Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 20 April 1812
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy April 20th 1812

I had got comfortably through the cold of the winter, but the chilling winds of March have laid me up in April. I was threatend with a Setled fever last week, which has reduced me in a few days quite low. the dr gives me hopes that he has broken it up with opium & calomil pills—and saline . I feel relieved both in my head and Limbs—and am now able to write, which I was not last week. I did make one exertion tion to write to my poor afflicted daughter Sally, from whom I had a Letter—dated 22 March when the Family were all well. a Letter from Col Smith of the 1st of April, communicates the distressing intelligence of the death of his Mother, of a plurisy & Lung fever after a Sickness of one week. they did not think her dangerous untill that day upon which she died—it was a very great Shock to mrs Smith & Caroline—as well as the rest of the Family—I cannot but consider it as a kind interposition of Providence, that the old Lady Should go and end her days in the midst of her Children She had five out of eight around her, all her Sons and Sally and Nancy. Mrs Adams will rejoice as long as She  the journey this winter and had the opst tribute of affection, however painfull the parting Scene, to her dear parent, whom she loved and respected with truly fillial affection. To upon Nancy the Stroke will fall with double weight. She was the Youngest Daughter single, and had for her whole life, devoted herself to her Mother; with an affection and assiduity, in Sickness and in health, which do honour to her Heart. She faithfully kept the fifth commandment—her greif is of the most poignant kind—time must be given—to mitigate and assuage So numerous and frequent have been the deaths amongst my Family connections in the last twelve months—that I am warned from every quarter of my own frailty—and hope that it may not be in vain, especially when I feel how daily I decay—may my Lamp be timed & burning—
The Children did not get here untill thursday altho I Sent on Wednesday—they look well and I can find have made improvements—George Said he left you worried out and quite Sick—I hope it was only worry, and that a little more quiet will recruit you. Let me hear from you
I Send a Letter from Judge Cranch to mr Peabody—Mrs T B A has recover’d and was here this week—Mrs Greenleaf and Family are well—I have not seen her look so well a long time. Dr Tufts has been better this winter than usual
Many are our Blessings many our comforts Still remaining—I bless God that I have not yet lived to those days, in which there is no pleasure—I took my pen only to write a line, while the Family are gone to meeting, but have Scribled untill I feel it time to quit my pen & lay down, but not untill I Subscribe your affectionate Sister

